                                           Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8                                                         Case No. 5:18-cv-02813-EJD
                                           IN RE: MACBOOK KEYBOARD
                                   9                                                         ORDER DENYING DEFENDANT’S
                                           LITIGATION
                                                                                             MOTION TO DISMISS
                                  10
                                                                                             Re: Dkt. No. 130
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs claim the Apple MacBook, MacBook Pro, and MacBook Pro with Touch Bar

                                  14   laptops they purchased in 2016, 2017, and 2018 contain a defective “butterfly” keyboard design

                                  15   that causes their keyboards to fail—resulting in sticky keys, unresponsive keys, and keys that do

                                  16   not register strokes properly. First Am. Consolidated Class Action Compl. (“FAC”) ¶¶ 23, 25, 29,

                                  17   31, 37, 39, 44, 46, 52, 54, 58, 60, 66, 68, 76, 78, 84, 86. Plaintiffs bring a putative class action

                                  18   against Defendant Apple Inc. for allegedly selling MacBook, MacBook Pro, and MacBook Air

                                  19   laptops with defective keyboards in violation of state consumer protection and warranty laws. Id.

                                  20   ¶¶ 1, 193-312. Plaintiffs seek monetary damages, equitable relief, attorneys’ fees, and costs. Id. ¶

                                  21   312. Apple moves to dismiss Plaintiffs’ FAC under Rule 12(b)(1) and Rule 12(b)(6). Mot. to

                                  22   Dismiss (Dkt. No. 130) at 2-3. For the reasons below, the court DENIES Apple’s motion.1

                                  23

                                  24
                                       1
                                  25     The court has filed this order under seal because it contains material subject to sealing orders.
                                       Dkt. Nos. 135, 157. Within seven days of the filing date of this order, the parties shall provide the
                                  26   court a stipulated redacted version of this order, redacting only those portions of the order
                                       containing or referring to material for which the court has granted a motion to seal and for which
                                  27   the parties still request the material remain sealed. The court will then issue a redacted version of
                                       the order.
                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                                           1
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 2 of 18




                                   1     I.   PROCEDURAL HISTORY

                                   2          In October 2018, ten plaintiffs, citizens and residents of California, Florida, Illinois,

                                   3   Massachusetts, Michigan, New Jersey, New York, and Washington, filed a putative class action

                                   4   against Apple “on behalf of individuals who purchased model year 2015 or later Apple MacBook

                                   5   laptops and model year 2016 or later MacBook Pro laptops.” Consolidated Class Action

                                   6   Complaint (“CCAC”) (Dkt. No. 66) ¶¶ 1, 8-18. Plaintiffs claimed the MacBook and MacBook

                                   7   Pro laptops have defective “butterfly” keyboards that place consumers at a “constant threat of non-

                                   8   responsive keys and keyboard failure.” Id. ¶ 2. Accordingly, Plaintiffs brought ten claims against

                                   9   Apple for alleged violations of: (1) the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code

                                  10   § 17200, et seq.; (2) Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et seq.;

                                  11   (3) fraudulent concealment; (4) breach of the covenant of good faith and fair dealing (common

                                  12   law); (5) Song-Beverly Consumer Warranty Act (“Song-Beverly Act”), Cal. Civ. Code § 1792, et
Northern District of California
 United States District Court




                                  13   seq.; (6) Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010, et seq.; (7) Florida

                                  14   Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.; (8) Illinois Consumer

                                  15   Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat. § 505/1, et seq.; (9) New Jersey

                                  16   Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.; (10) New York General Business Law §

                                  17   349; and (11) Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901, et seq. Id. ¶¶

                                  18   174-302. In December 2018, Apple filed a Motion to Dismiss Plaintiffs’ CCAC and Request for

                                  19   Judicial Notice. Dkt. Nos. 72, 74. Soon after, Plaintiffs filed their Opposition and Apple filed a

                                  20   Reply. Dkt. Nos. 79, 82.

                                  21          In April 2019, the court granted in part and denied in part Apple’s Motion to Dismiss

                                  22   Plaintiff’s CCAC under Federal Rules of Civil Procedure 12(b)(6) and 9(b). Order (Dkt. No. 110).

                                  23   The court denied Apple’s Motion to Dismiss the non-California Plaintiffs’ claims under California

                                  24   law, deciding to defer the choice of law analysis. Id. at 5-6. The court also denied the motion as

                                  25   to Plaintiffs’ claims based on fraud by omission (id. at 13) and Plaintiffs’ claim under the unfair

                                  26   prong of California’s UCL (id. at 16).

                                  27          The court, however, granted Apple’s Motion to Dismiss Plaintiffs’ claims under the

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       2
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 3 of 18




                                   1   CLRA, Song-Beverly Act, and implied covenant of good faith and fair dealing. Id. at 8, 15. In

                                   2   their Opposition, Plaintiffs claimed Apple’s Keyboard Service Program (“Program”) did not moot

                                   3   their CLRA and Song-Beverly Act claims because Apple could not “provide an effective fix to the

                                   4   defect” and the Program “does not provide all of the relief that they seek.” Id. at 14-15 (citing

                                   5   Pls.’ Opp’n at 22, 24). But, Plaintiffs did not allege any facts about the Program in the CCAC.

                                   6   Order at 15. Thus, “Plaintiffs d[id] not allege any facts showing that the Keyboard Service

                                   7   Program does not moot their claims under the CLRA and the Song-Beverly Act.” Id.

                                   8          Regarding the Program, Apple had requested the court to take judicial notice of an

                                   9   apple.com webpage that described the Program. Dkt. No. 74. The webpage represented that

                                  10   Apple will provide free service to model years 2015-2017 MacBooks and model years 2016-2017

                                  11   MacBook Pros with keyboards that malfunction in ways similar to the alleged failures that

                                  12   Plaintiffs have experienced. Id. at 14 (citing Ex. A). The webpage stated that the service “may
Northern District of California
 United States District Court




                                  13   involve the replacement of one or more keys or the whole keyboard.” Id. (quoting Ex. A). The

                                  14   court took judicial notice of the following facts under Federal Rule of Evidence 201(b): “(1)

                                  15   Exhibit A is an accurate depiction of an apple.com webpage, (2) Apple has made the above

                                  16   representations about the Key Board Service Program to the public through that website, and (3)

                                  17   Apple is providing free services to the models of MacBook and MacBook Pro listed on the

                                  18   website.” Order at 14.

                                  19          The order granted Plaintiffs leave to amend. Id. at 16. In May 2019, Plaintiffs filed their

                                  20   FAC. Dkt. No. 117. In June 2019, Apple filed a Motion to Dismiss Plaintiffs’ FAC. Dkt. No.

                                  21   130. Plaintiffs and Apple respectively filed an Opposition and Reply. Dkt. Nos. 148, 152. And

                                  22   the court heard oral argument on Apple’s Motion to Dismiss on November 21, 2019.

                                  23    II.   BACKGROUND

                                  24              A. Plaintiffs’ Allegations in the FAC

                                  25          In May 2019, Plaintiffs, nine consumers from California, Florida, Illinois, Massachusetts,

                                  26   Michigan, New Jersey, New York, and Washington, filed a putative class action against Apple on

                                  27   behalf of persons “who purchased model year 2015 or later Apple MacBook laptops, model year

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       3
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 4 of 18




                                   1   2016 or later MacBook Pro laptops, and model year 2018 or later MacBook Air laptops.” FAC ¶¶

                                   2   1, 8-16. Plaintiffs invoke jurisdiction in federal court under the Class Action Fairness Act, 28

                                   3   U.S.C. § 1332. Id. ¶ 18. Plaintiffs bring ten causes of action against Apple, stemming from

                                   4   allegedly defective butterfly keyboards for alleged violations of: (1) the UCL, Cal. Bus. & Prof.

                                   5   Code § 17200, et seq.; (2) CLRA, Cal. Civ. Code § 1750, et seq.; (3) fraudulent concealment; (4)

                                   6   Song-Beverly Act, Cal. Civ. Code § 1792, et seq.; (5) Washington Consumer Protection Act,

                                   7   Wash. Rev. Code § 19.86.010, et seq.; (6) Florida Deceptive and Unfair Trade Practices Act, Fla.

                                   8   Stat. § 501.201, et seq.; (7) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

                                   9   Comp. Stat. § 505/1, et seq.; (8) New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et

                                  10   seq.; (9) New York General Business Law § 349; and (10) Michigan Consumer Protection Act,

                                  11   Mich. Comp. Laws § 445.901, et seq. (“MCPA”). Id. ¶¶ 193-312.

                                  12          Each Plaintiff alleges to have purchased a new MacBook, MacBook Pro, or MacBook Pro
Northern District of California
 United States District Court




                                  13   with Touch Bar laptop with the defective butterfly keyboard design. Id. ¶¶ 23, 29, 37, 44, 52, 58,

                                  14   66, 76, 84. Plaintiffs purchased their laptops after viewing Apple advertisements and marketing

                                  15   materials that “touted the MacBook’s thinness and represented that it has a highly responsive

                                  16   butterfly keyboard.” Id. ¶¶ 24, 30, 38, 45, 53, 59, 67, 77, 85. Specifically, Plaintiffs purchased

                                  17   their laptops after reviewing promotional material on Apple’s website that represented the

                                  18   MacBook as having a “more responsive keyboard.” Id.

                                  19          But, Plaintiffs claim their keyboards failed within one year of purchasing their laptops. Id.

                                  20   ¶¶ 23, 25, 29, 31, 33, 37, 39, 44, 46, 52, 54, 58, 60, 66, 68, 76, 78, 84, 86. Plaintiffs experienced

                                  21   various keyboard issues, including sticky keys, unresponsive keys, and keystrokes that would not

                                  22   register. Id. ¶¶ 25, 31, 39, 46, 54, 60, 68, 78, 86. Plaintiffs allege they consulted with Apple or

                                  23   Apple certified technicians about their keyboard issues. Id. ¶¶ 27, 34, 40-43, 47-48, 50, 55-56, 61-

                                  24   62, 64, 69-70, 73-74, 79-82, 87-89. However, Apple’s troubleshooting and repair efforts did not

                                  25   resolve their issues. Id. ¶¶ 28, 36, 43, 51, 57, 65, 75, 83, 90.

                                  26          Plaintiffs allege that “Apple’s butterfly keyboard and MacBook are designed and produced

                                  27   in such a way that when minute amounts of dust or debris accumulate under or around a key,

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       4
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 5 of 18




                                   1   keystrokes fail to register properly.” Id. ¶ 2. The keyboard fails when “the keys stick, register

                                   2   multiple key strikes when a key is pressed only once, or stop registering keystrokes.” Id. ¶ 1. And

                                   3   “[w]hen one or more keys on the keyboard fail, the MacBook can no longer perform its core

                                   4   function: typing.” Id. ¶ 2.

                                   5           Plaintiffs allege that Apple’s patent filings and in-house testing records show that Apple

                                   6   was aware of the defective butterfly keyboard design before selling MacBook laptops to the public

                                   7   in 2015. Id. ¶¶ 3, 134-154.

                                   8

                                   9                                                                      Despite this awareness, Apple

                                  10   markets “the MacBook as having a superior and highly responsive keyboard” and “continue[s]

                                  11   selling it at a premium price.” Id. ¶¶ 3-4. Apple’s representations of the keyboard are “materially

                                  12   misleading” to consumers. Id. ¶ 4. Each Plaintiff claims: “Had he been aware of the existence of
Northern District of California
 United States District Court




                                  13   the keyboard defect, [he] would not have purchased his laptop or would have paid significantly

                                  14   less for it.” Id. ¶¶ 28, 36, 43, 51, 57, 65, 75.

                                  15           Apple provides a one-year limited warranty for each MacBook laptop. Id. ¶ 155. In

                                  16   relevant part, the warranty provides:

                                  17                   WHAT IS COVERED BY THIS WARRANTY?
                                  18                   Apple Inc. of One Infinite Loop, Cupertino, California 95014, U.S.A.
                                                       (“Apple”) warrants the Apple-branded hardware product and Apple-
                                  19                   branded accessories contained in the original packaging (“Apple
                                                       Product”) against defects in materials and workmanship when used
                                  20                   normally in accordance with Apple’s published guidelines for a
                                                       period of ONE (1) YEAR from the date of original retail purchase by
                                  21                   the end-user purchaser (“Warranty Period”).
                                  22                   ***
                                  23                   WHAT WILL APPLE DO IN THE EVENT THE WARRANTY IS
                                                       BREACHED?
                                  24
                                                       If during the Warranty Period you submit a claim to Apple or an
                                  25                   AASP in accordance with this warranty, Apple will, at its option:
                                  26                   (i) repair the Apple Product using new or previously used parts that
                                                       are equivalent to new in performance and reliability,
                                  27

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       5
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 6 of 18



                                                      (ii) replace the Apple Product with the same model (or with your
                                   1                  consent a product that has similar functionality) formed from new
                                                      and/or previously used parts that are equivalent to new in performance
                                   2                  and reliability, or
                                   3                  (iii) exchange the Apple Product for a refund of your purchase price.
                                   4   Id. ¶ 156. Plaintiffs allege that “[w]hen a consumer submits a warranty claim, Apple instructs

                                   5   him or her to attempt futile repairs or troubleshooting or fails to provide an effective repair.” Id. ¶

                                   6   157.

                                   7          Moreover, Plaintiffs allege that the Program does not resolve keyboard issues. Id. ¶ 158.

                                   8   On June 28, 2018, Apple announced its Program for eligible MacBook and MacBook Pro laptops,

                                   9   model years 2015-2017, that experience keyboard issues. See id. ¶¶ 166-67. Plaintiffs claim the

                                  10   Program is Apple’s “eventual[ ] acknowledg[ment]” of the defect. Id. ¶ 5. Plaintiffs claim:

                                  11   “Apple’s internal documents produced in this litigation, and the experiences of numerous

                                  12   consumers, demonstrate that the Program has not delivered satisfactory relief to consumers who
Northern District of California
 United States District Court




                                  13   have experienced MacBook keyboard failures.” Id. (citing id. ¶¶ 166-84). The Program allegedly

                                  14   does not “cure” the design defect that causes keyboard failure. FAC ¶ 184.

                                  15          Plaintiffs take issue with the repairs and refund available through the Program. With

                                  16   respect to repairs, the Program offers to replace individual keys or the entire keyboard. Id. ¶ 168.

                                  17   Plaintiffs allege: “When Apple agrees to replace an entire keyboard under the Program, it merely

                                  18   replaces it with another defective keyboard. The replacement keyboards provided under the

                                  19   Program have not been updated or improved to address the root cause of the failures.” Id. ¶ 172

                                  20   (footnote omitted). Plaintiffs cite several comments from consumers online who claim to

                                  21   experience issues with the replacement keyboards they received through the Program. Id. ¶ 175.

                                  22          With regard to the refund, Plaintiffs claim the Program does not fully compensate them

                                  23   and other consumers for out-of-pocket expenses incurred while seeking repairs for their

                                  24   keyboards. Id. ¶ 182. Plaintiffs Rao, Gulker, and Ferguson, for example, paid for external

                                  25   keyboards and repairs. Id. ¶ 183. The Program notes that “consumers who have paid for repairs

                                  26   or replacements ‘can contact Apple about a refund’ under the Program, without any indication that

                                  27   any consumers will in fact receive a refund. Nor has Apple provided any information about how

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       6
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 7 of 18




                                   1   consumers can obtain a refund, who is eligible for a refund, what sort of documentation, if any,

                                   2   consumers must provide to obtain a refund, or the amount of compensation Apple is willing to

                                   3   pay.” Id. ¶ 182.

                                   4          Plaintiffs allege Apple’s conduct has injured them. Id. ¶¶ 28, 36, 43, 51, 57, 65, 75, 83, 90.

                                   5   Plaintiffs seek monetary damages, attorneys’ fees and costs, and equitable relief, including “an

                                   6   order requiring Apple to: (1) adequately disclose the defective nature of the MacBook; and (2)

                                   7   return to Plaintiffs and Class members all costs attributable to remedying or replacing MacBook

                                   8   laptops, including but not limited to economic losses from the purchase of replacement laptops or

                                   9   keyboards.” Id. ¶ 312.

                                  10          In Apple’s Motion to Dismiss the FAC, Apple moves the court: (1) to dismiss all of

                                  11   Plaintiffs’ claims on grounds that Plaintiffs have not demonstrated an injury, Article III standing,

                                  12   or prudential standing; (2) to dismiss Plaintiffs’ CLRA claim for mootness; and (3) to dismiss
Northern District of California
 United States District Court




                                  13   Plaintiffs’ Song-Beverly Act claim for mootness. Mot. to Dismiss (Dkt. No. 130) at 1-3.

                                  14   III.   LEGAL STANDARDS

                                  15              A. Federal Rule of Civil Procedure 12(b)(1)

                                  16          Federal Rule of Civil Procedure 12(b)(1) provides that a party may seek dismissal of a suit

                                  17   for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) motion

                                  18   challenges a court’s subject-matter jurisdiction and may be either facial or factual. Safe Air for

                                  19   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted); Wolfe v. Strankman,

                                  20   392 F.3d 358, 362 (9th Cir. 2004) (citation omitted). When a defendant brings a facial challenge,

                                  21   as in this case, defendant claims the allegations in a complaint are “insufficient on their face to

                                  22   invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. “The district court resolves a facial

                                  23   attack as it would a motion to dismiss under Rule 12(b)(6): Accepting the plaintiff’s allegations as

                                  24   true and drawing all reasonable inferences in the plaintiff’s favor, the court determines whether the

                                  25   allegations are sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane Co.,

                                  26   749 F.3d 1117, 1121 (9th Cir. 2014) (citing Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013)).

                                  27   A party may seek dismissal of a suit for lack of subject-matter jurisdiction on grounds of mootness

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       7
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 8 of 18




                                   1   and lack of standing “in a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), not

                                   2   Rule 12(b)(6).” White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).

                                   3               B. Federal Rule of Civil Procedure 12(b)(6)

                                   4           Federal Rule of Civil Procedure 12(b)(6) provides that a party may seek dismissal of a suit

                                   5   for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A court

                                   6   “must accept as true all factual allegations in the complaint and draw all reasonable inferences in

                                   7   favor of the nonmoving party.” Retail Prop. Tr. v. United Bhd. of Carpenters & Joiners of Am.,

                                   8   768 F.3d 938, 945 (9th Cir. 2014) (citation omitted). A court may dismiss a complaint on a Rule

                                   9   12(b)(6) motion “only where there is no cognizable legal theory or an absence of sufficient facts

                                  10   alleged to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)

                                  11   (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988), second am. opinion

                                  12   filed May 11, 1990)). Defeating a motion to dismiss requires that the complaint “contain[s]
Northern District of California
 United States District Court




                                  13   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  15   (2007)) (quotations omitted). A claim is plausible on its face “when the plaintiff pleads factual

                                  16   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  17   misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                  18   IV.     DISCUSSION

                                  19           In Apple’s Motion to Dismiss the FAC, Apple argues that its Program provides Plaintiffs

                                  20   the remedy they seek, and thus, “moots their claims and eliminates their ability to establish injury

                                  21   or standing.” Mot. to Dismiss at 2. Apple moves the court: (1) to dismiss Plaintiffs’ claims under

                                  22   Rule 12(b)(1) on grounds that Plaintiffs have not demonstrated an injury, Article III standing, or

                                  23   prudential standing, (2) to dismiss Plaintiffs’ CLRA claim for mootness under Rule 12(b)(6), and

                                  24   (3) to dismiss Plaintiffs’ Song-Beverly Act claim for mootness under Rule 12(b)(6). Id. at 1.

                                  25           Because Plaintiffs establish standing, the court DENIES Apple’s Motion to Dismiss all of

                                  26   Plaintiffs’ claims under Rule 12(b)(1). Because Plaintiffs adequately plead claims under the

                                  27   CLRA and Song-Beverly Act that the Program does not moot their claims, the court DENIES

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       8
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 9 of 18




                                   1   Apple’s Motion to Dismiss these claims under Rule 12(b)(6). Below, the court will first address

                                   2   Apple’s Request for Judicial Notice (“RJN”) (Dkt. No. 131). Next, the court will address the issue

                                   3   of standing. Third, the court will evaluate Plaintiffs’ claims under the CLRA and Song-Beverly

                                   4   Act.

                                   5              A. Judicial Notice

                                   6          Federal Rule of Evidence 201 provides that a court may take judicial notice of “a fact that

                                   7   is not subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact is not subject to reasonable

                                   8   dispute when the fact: “(1) is generally known within the trial court’s territorial jurisdiction; or (2)

                                   9   can be accurately and readily determined from sources whose accuracy cannot reasonably be

                                  10   questioned.” Id.

                                  11          Apple requests that the court take judicial notice of: (1) Exhibit A, an apple.com webpage

                                  12   that describes the Program as it existed on December 3, 2018, (2) Exhibit B, an apple.com
Northern District of California
 United States District Court




                                  13   webpage that describes the Program as it existed on June 4, 2019, (3) “[t]he fact that Apple made

                                  14   the statements in Exhibits A and B to the public through the apple.com website,” and (4) that

                                  15   Apple is offering free service for certain models of the MacBook, MacBook Pro, and MacBook

                                  16   Air as listed on the website. See RJN at 2; see also Patel Decl. (Dkt. No. 130-1), Exs. A-B.

                                  17          In Exhibit A, Apple states it has found that “a small percentage of the keyboards in certain

                                  18   MacBook and MacBook Pro models may exhibit one or more of the following behaviors:”

                                  19                         Letters or characters repeat unexpectedly
                                                             Letters or characters do not appear
                                  20                         Key(s) feel “sticky” or do not respond in a consistent manner
                                  21   Patel Decl., Ex. A. Apple represents that it will provide free service to eligible MacBooks, model

                                  22   years 2015-2017, and MacBook Pros, model years 2016-2017, that exhibit such behavior. Id.

                                  23   Service “may involve the replacement of one or more keys or the whole keyboard.” Id. Apple

                                  24   also represents that consumers who “believe [their] MacBook or MacBook Pro was affected by

                                  25   this issue,” and who paid for keyboard repairs, “can contact Apple about a refund.” Id. In Exhibit

                                  26   B, Apple makes these same representations, but includes the MacBook Air, model year 2018, and

                                  27   MacBook Pro, model years 2018-2019, in the Program. See Patel Decl., Ex. B.

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       9
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 10 of 18




                                   1          The court takes judicial notice of the following facts: (1) Exhibit A is an accurate depiction

                                   2   of the apple.com webpage for the Program for MacBook and MacBook Pro laptops as it existed on

                                   3   December 3, 2018, (2) Exhibit B is an accurate depiction of the apple.com webpage for the

                                   4   Program for MacBook, MacBook Pro, and MacBook Air laptops as it existed on June 4, 2019, (3)

                                   5   “[t]he fact that Apple made the statements in Exhibits A and B to the public through the apple.com

                                   6   website,” and (4) that Apple is offering free service under the Program for eligible models of

                                   7   MacBook, MacBook Pro, and MacBook Air laptops as listed on the website. See RJN at 2; see

                                   8   also Patel Decl., Exs. A-B; Fed. R. Evid. 201.

                                   9          These facts are “not subject to reasonable dispute” because they “can be accurately and

                                  10   readily determined from sources whose accuracy cannot reasonably be questioned.” See Fed. R.

                                  11   Evid. 201(b). Also, with respect to Exhibits A and B, Plaintiffs refer extensively to the Program in

                                  12   their FAC. In reviewing a Rule 12(b)(6) motion, the court may “consider[ ]” “[d]ocuments whose
Northern District of California
 United States District Court




                                  13   contents are alleged in a complaint and whose authenticity no party questions, but which are not

                                  14   physically attached to the pleading.” Tunac v. United States, 897 F.3d 1197, 1207 n.8 (9th Cir.

                                  15   2018) (citing Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by

                                  16   Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002)) (quotations omitted).

                                  17          The court, however, does not take judicial notice of whether the Program effectively

                                  18   remedies the behavior associated with the allegedly defective keyboards—a question the parties

                                  19   vigorously dispute. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018)

                                  20   (“Just because the document itself is susceptible to judicial notice does not mean that every

                                  21   assertion of fact within that document is judicially noticeable for its truth.”). In sum, the court

                                  22   takes judicial notice of the apple.com webpages describing the Program (Exhibits A-B) and

                                  23   Apple’s representations to the public on those webpages.

                                  24              B. Plaintiffs Establish Standing Because The Program Does Not Moot Their
                                  25                 Claims.
                                              Apple argues that “Plaintiffs cannot establish Article III or prudential standing because the
                                  26
                                       Keyboard Service Program addresses and remediates the alleged keyboard defect on which all of
                                  27

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       10
                                         Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 11 of 18




                                   1   their claims depend.” Mot. to Dismiss at 5. Thus, Apple argues that the Program moots Plaintiffs’

                                   2   claims. Id. And therefore, Plaintiffs “cannot establish injury or standing.” Id. Specifically,

                                   3   Apple contends that Plaintiffs do not demonstrate injury or standing because Plaintiffs did not

                                   4   personally participate in the Program. Id. at 5-6. Rather, Plaintiffs “rely on supposed issues with

                                   5   the Program allegedly experienced by others and not themselves.” Id. at 5 (footnote omitted).

                                   6           Plaintiffs argue that the Program does not moot their claims, and thus, they can establish

                                   7   injury and standing. Plaintiffs claim the law does not require them to personally participate in “a

                                   8   repair program that leaves them no better off and which does not provide complete relief.” Opp’n

                                   9   at 9.

                                  10           Article III of the Constitution provides that federal courts only have jurisdiction over

                                  11   “cases” and “controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 559 (1992); Whitmore v.

                                  12   Arkansas, 495 U.S. 149, 154-55 (1990). “[T]he doctrine of standing serves to identify those
Northern District of California
 United States District Court




                                  13   disputes which are appropriately resolved through the judicial process.” Whitmore, 495 U.S. at

                                  14   155. Plaintiffs have the burden of showing that they have Article III standing to sue in federal

                                  15   court. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                  16           To establish Article III standing, Plaintiffs must satisfy three elements – the “irreducible

                                  17   constitutional minimum of standing.” Lujan, 504 U.S. at 560. Plaintiffs must show they “have (1)

                                  18   suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

                                  19   and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547

                                  20   (citation omitted). Injury-in-fact constitutes “an invasion of a legally protected interest which is

                                  21   (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.”

                                  22   Lujan, 504 U.S. at 560 (citations and quotations omitted). “Concrete” means that the injury,

                                  23   whether tangible or intangible, “actually exist[s].” Spokeo, 136 S. Ct. at 1548-49.

                                  24   “Particularized” means that the injury has harmed Plaintiffs “in a personal and individual way.”

                                  25   See id. at 1548 (citations and quotations omitted). Named representatives in class actions “must

                                  26   allege and show that they personally have been injured, not that injury has been suffered by other,

                                  27   unidentified members of the class to which they belong and which they purport to represent.”

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       11
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 12 of 18




                                   1   Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1022 (9th Cir. 2003) (quoting Pence v.

                                   2   Andrus, 586 F.2d 733, 736-37 (9th Cir. 1978)).

                                   3          At the pleading stage, as is the case here, Plaintiffs “must ‘clearly . . . allege facts

                                   4   demonstrating’ each element” of standing. Spokeo, 136 S. Ct. at 1547 (quoting Warth v. Seldin,

                                   5   422 U.S. 490, 518 (1975)). If Plaintiffs do not have Article III standing, then the court must

                                   6   dismiss their suit for lack of subject matter jurisdiction. See Robertson v. Republic of Nicar., 2017

                                   7   WL 2730177, at *2 (N.D. Cal. June 26, 2017) (citing Cetacean Cmty. v. Bush, 386 F.3d 1169,

                                   8   1174 (9th Cir. 2004)).

                                   9          With respect to mootness, “[t]wo varieties of mootness exist: Article III mootness and

                                  10   prudential mootness.” Philips v. Ford Motor Co., 2016 WL 693283, at *5 (N.D. Cal. Feb. 22,

                                  11   2016) (citing Ali v. Cangemi, 419 F.3d 722, 723 (8th Cir. 2005) (en banc)) (quotations omitted).

                                  12   Article III mootness concerns the constitutional requirement that federal courts have jurisdiction
Northern District of California
 United States District Court




                                  13   over only “cases and controversies.” Philips, 2016 WL 693283, at *5 (citation and quotations

                                  14   omitted). Federal courts lack jurisdiction when an action becomes “moot.” Forest Guardians v.

                                  15   Johanns, 450 F.3d 455, 461 (9th Cir. 2006) (citations omitted). “An action is moot if it has lost its

                                  16   character as a present, live controversy.” Id. (citing Am. Rivers v. Nat’l Marine Fisheries Serv.,

                                  17   126 F.3d 1118, 1123 (9th Cir. 1997)) (quotations omitted). A dispute is live when the parties

                                  18   maintain “a personal stake in the outcome of the lawsuit.” Maldonado v. Lynch, 786 F.3d 1155,

                                  19   1160-61 (9th Cir. 2015) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 478 (1990))

                                  20   (quotations omitted). A case can “become moot” when “an opposing party has agreed to

                                  21   everything the other party has demanded.” GCB Commc’ns, Inc. v. U.S. S. Commc’ns, Inc., 650

                                  22   F.3d 1257, 1267 (9th Cir. 2011) (citations omitted). The Supreme Court has stated that mootness

                                  23   “can be described as the doctrine of standing set in a time frame.” Friends of the Earth, Inc. v.

                                  24   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (citations and quotations omitted).

                                  25   The party raising a mootness challenge, in this case Apple, carries the “heavy” burden of showing

                                  26   that the court can grant “no effective relief.” See Forest Guardians, 450 F.3d at 461 (citations

                                  27   omitted).

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       12
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 13 of 18




                                   1          Prudential mootness is a doctrine that “permits a court to dismiss an appeal not technically

                                   2   moot if circumstances have changed since the beginning of litigation that forestall any occasion

                                   3   for meaningful relief.” J.F. v. New Haven Unified Sch. Dist., 2014 WL 6485643, at *4 (N.D. Cal.

                                   4   Nov. 19, 2014) (citing Deutsche Bank. Nat. Trust. Co. v. F.D.I.C., 744 F.3d 1124, 1135 (9th Cir.

                                   5   2014)) (citation and quotations omitted). However, the Ninth Circuit has not adopted the

                                   6   prudential mootness doctrine “per se.” Maldonado, 786 F.3d at 1161 n.5 (citing Hunt v. Imperial

                                   7   Merch. Servs., Inc., 560 F.3d 1137, 1142 (9th Cir. 2009)). The Ninth Circuit has “applied

                                   8   prudential mootness only in the bankruptcy context, when there are no assets left to distribute.”

                                   9   Maldonado, 786 F.3d at 1161 n.5 (citing Deutsche Bank, 744 F.3d at 1135). Thus, the court will

                                  10   not apply the prudential mootness doctrine here in the context of a consumer protection and breach

                                  11   of warranty case.

                                  12          Here, Plaintiffs adequately plead standing. Plaintiffs sufficiently allege they have suffered
Northern District of California
 United States District Court




                                  13   an injury-in-fact: Apple’s alleged failure to repair the defective keyboards, including through the

                                  14   Program, has caused a concrete, particularized, and actual injury to each Plaintiff. See Lujan, 504

                                  15   U.S. at 560; see also FAC ¶¶ 28, 36, 43, 51, 57, 65, 75, 83, 90, 158. This injury “is fairly

                                  16   traceable” to Apple’s alleged conduct, and the injury-in-fact “is likely to be redressed by a

                                  17   favorable judicial decision.” See Spokeo, 136 S. Ct. at 1547 (citation omitted).

                                  18          Plaintiffs sufficiently plead that the Program is ineffective in remedying the allegedly

                                  19   defective design of the butterfly keyboards. See FAC ¶¶ 5, 166-84. The fact that Plaintiffs did not

                                  20   personally participate in the Program does not moot their claims, depriving them of standing. See

                                  21   Luong v. Subaru of Am., Inc., 2018 WL 2047646, at *4 (N.D. Cal. May 2, 2018) (finding that

                                  22   plaintiffs, who did not obtain replacement windshields from defendant, adequately pled an injury-

                                  23   in-fact by claiming “the value of their vehicles was affected as a result of their defective original

                                  24   windshields.”). Apple cites no binding case law that requires plaintiffs to participate in a program

                                  25   similar to Apple’s program to have standing. Apple cites several cases where courts found that

                                  26   recall or refund programs mooted plaintiffs’ claims. But, these cases are distinguishable.

                                  27          First, Apple cites cases involving refund programs that offered plaintiffs full relief, such as

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       13
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 14 of 18




                                   1   full refunds. See, e.g., Hamilton v. General Mills, Inc., 2016 WL 6542840, at *1-2 (D. Or. Nov. 2,

                                   2   2016) (dismissing plaintiff’s claims for lack of standing because plaintiff’s “only alleged injury is

                                   3   the economic loss of $15.98, an alleged injury that has been dispelled through defendant’s

                                   4   voluntary recall program”); Tosh-Surryhne v. Abbott Labs. Inc., 2011 WL 4500880, at *5 (E.D.

                                   5   Cal. Sept. 27, 2011) (finding defendant’s full refund offer mooted plaintiff’s claims, depriving the

                                   6   court of jurisdiction); Vavak v. Abbott Labs. Inc., 2011 WL 10550065, at *3 (C.D. Cal. June 17,

                                   7   2011) (dismissing plaintiff’s request for restitution as moot because defendant “offered a full

                                   8   refund to consumers who purchased infant formula from the affected lots”).

                                   9          Plaintiffs argue the Program does not moot their claims because the Program does not offer

                                  10   full monetary relief. Plaintiffs cite Verde v. Stoneridge, Inc., 137 F. Supp. 3d 963 (E.D. Tex.

                                  11   2015) and Martin v. Ford Motor Co., 765 F. Supp. 2d 673 (E.D. Pa. 2011), which offer reasoning

                                  12   the court finds persuasive. In Verde, a court in the Eastern District of Texas found that a recall
Northern District of California
 United States District Court




                                  13   program did not moot plaintiff’s claims on grounds that “a live controversy remains because

                                  14   [plaintiff] seeks recovery that exceeds what [defendant] offers in the recall.” 137 F. Supp. 3d at

                                  15   972. Plaintiff sought “additional relief such as the diminished value of the vehicle, incidental

                                  16   damages, and replacement of the entire clutch hydraulic assembly.” Id.

                                  17          Similarly, in Martin, the Eastern District of Pennsylvania found that a recall program did

                                  18   not moot plaintiff’s claims because the court could award money damages and order “a more

                                  19   expansive remedy than the one proposed in the Recall.” 765 F. Supp. 2d at 682. There, plaintiff

                                  20   claimed the recall program was insufficient because “the proposed solution would not remedy the

                                  21   defect in its entirety, and would not result in an award of money damages.” Id. at 681-82.

                                  22          Under the reasoning of Verde and Martin, the Program does not moot Plaintiffs’ claims

                                  23   because Plaintiffs seek relief beyond what the Program offers, including monetary damages and

                                  24   injunctive relief. See FAC ¶ 312. Therefore, Apple does not meet its “heavy” burden of

                                  25   demonstrating that the court can award Plaintiffs “no effective relief.” See Forest Guardians, 450

                                  26   F.3d at 461 (citation omitted).

                                  27          Second, Apple cites distinguishable cases where the effectiveness of recall programs was

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       14
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 15 of 18




                                   1   not at issue. See Cheng v. BMW of N. Am., LLC, 2013 WL 3940815, at *1-2, *4 (C.D. Cal. July

                                   2   26, 2013) (dismissing the claims of plaintiff, who did not dispute the effectiveness of the recall

                                   3   program, based on the doctrine of prudential mootness where the program offered plaintiff

                                   4   “precisely the relief [ ]he seeks”) (citations and quotations omitted); Hadley v. Chrysler LLC, 2014

                                   5   WL 988962, at *6-7 (E.D. Mich. Mar. 13, 2014) (finding plaintiffs lacked standing because

                                   6   “Plaintiffs do not allege that a repair has not cured the defect” and “nothing suggests that

                                   7   [defendant] is offering an illusory fix”). Unlike in Cheng and Hadley, however, Plaintiffs allege

                                   8   that the Program is ineffective.

                                   9          Plaintiffs claim the Program does not resolve the design defect in the butterfly keyboards.

                                  10   FAC ¶ 184. For support, Plaintiffs point to Apple’s internal documents and the experiences of

                                  11   other consumers who did not obtain relief through the Program. FAC ¶ 5. As Apple indicates,

                                  12   Plaintiffs cannot rely on the experiences of other people who participated in the Program to show
Northern District of California
 United States District Court




                                  13   that the Program is ineffective, and thus establish injury. See In re McNeil Consumer Healthcare

                                  14   Mktg. & Sales Practices Litig., 877 F. Supp. 2d 254, 276 (E.D. Pa. 2012) (finding that “to the

                                  15   extent that this set of plaintiffs relies on the experiences of others to argue that seeking a refund

                                  16   would be pointless, such allegations are inadequate because the named plaintiffs must establish an

                                  17   injury that is particularized to them”). But, Plaintiffs rely on Apple’s internal documents allegedly

                                  18   acknowledging a design defect and Apple’s multiple failed attempts to repair their allegedly

                                  19   defective keyboards in the past.

                                  20           Therefore, Apple does not meet its “heavy” burden of showing that the Program moots

                                  21   Plaintiffs’ claims and deprives them of standing. See Forest Guardians, 450 F.3d at 461 (citation

                                  22   omitted). The court DENIES Apple’s Motion to Dismiss Plaintiffs’ claims under Rule 12(b)(1).

                                  23              C. Plaintiffs State Plausible Claims Under the CLRA and Song-Beverly Act.

                                  24          In the court’s prior order, the court dismissed Plaintiffs’ claims under the CLRA and Song-

                                  25   Beverly Act. Order at 15. Because Plaintiffs “allege[d] no facts about the Keyboard Service

                                  26   Program,” the court found that Plaintiffs failed to demonstrate that the Program did not moot their

                                  27   claims under the CLRA and Song-Beverly Act. Id.

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       15
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 16 of 18




                                   1          Here, Apple argues the court should dismiss Plaintiffs’ CLRA and Song-Beverly Act

                                   2   claims under Rule 12(b)(6) for failure to state a claim. Mot. to Dismiss at 2-3. First, Apple argues

                                   3   that Plaintiffs cannot recover damages under the CLRA because Apple has “offered an appropriate

                                   4   ‘correction, repair, replacement, or other remedy of the goods and services’” under Cal. Civ. Code

                                   5   § 1782(c). Id. at 8. Thus, Apple argues that its compliance with § 1782(c) bars Plaintiffs’ CLRA

                                   6   claim. Id. at 8-9. Second, Apple contends the Program moots Plaintiffs Rao and Baruch’s claim

                                   7   under the Song-Beverly Act because the Program “provides the exact remedy required by the

                                   8   statute.” Id. at 9. For the reasons below, the court DENIES Apple’s Motion to Dismiss Plaintiffs’

                                   9   claims under the CLRA and Song-Beverly Act.

                                  10                        1. Plaintiffs’ CLRA Claim for Damages Is Not Barred.

                                  11          Plaintiffs allege that Apple violated Cal. Civ. Code §§ 1770(a)(5), (7), and (9) by

                                  12   performing unfair and deceptive acts and practices when selling defective laptops. FAC ¶ 211.
Northern District of California
 United States District Court




                                  13   Specifically, Plaintiffs claim that Apple violated the CLRA by: (1) “represent[ing] that the

                                  14   MacBook had characteristics, uses, and benefits it does not have;” (2) “represent[ing] that the

                                  15   MacBook is of a standard, quality, or grade when in fact it is not;” and (3) “advertis[ing] the

                                  16   MacBook with intent not to sell it as advertised.” Id.

                                  17          Pursuant to the statutory requirement under Cal. Civ. Code § 1782 to provide notice of

                                  18   alleged CLRA violations, Plaintiffs Rao and Barbaro sent individual CLRA notices to Apple’s

                                  19   principal place of business, on their behalf and on behalf of the class, on May 10, 2018. Id. ¶¶

                                  20   216-17. Plaintiff Baruch sent a CLRA notice to Apple on July 30, 2018. Id. Plaintiffs claim that

                                  21   Apple “failed to correct its business practices or provide the requested relief within 30 days.” Id. ¶

                                  22   217. Thus, Plaintiffs seek actual damages, reasonable attorneys’ fees and costs, declaratory relief,

                                  23   and punitive damages for these alleged violations. Id. ¶ 218.

                                  24          Apple argues that the court should dismiss Plaintiffs’ CLRA claim because the Program

                                  25   moots Plaintiffs’ individual claims and putative class claims under Cal. Civ. Code §§ 1782(b) and

                                  26   (c). Reply (Dkt. No. 152) at 6. Apple claims to have satisfied its statutory obligations by offering

                                  27   “correction, repair, replacement, or other remedy of the goods and services.” Mot. to Dismiss at 8

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       16
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 17 of 18




                                   1   (citing Cal. Civ. Code §§ 1782(c), 1782(b), and 1784). Apple contends: “The Program is an

                                   2   appropriate remedy under the CLRA because Plaintiffs can have their keyboards fixed free of

                                   3   charge and/or receive a refund for repair expenses if Plaintiffs paid to have their keyboards

                                   4   repaired.” Id. at 9.

                                   5          Apple primarily relies on Arthur v. Louis Vuitton N. Am. Inc., 2010 WL 11463276, at *1,

                                   6   *9 (C.D. Cal. May 6, 2010), where the court found that defendant’s offer to get a refund or

                                   7   corrected certificates precluded plaintiff’s claim for damages under the CLRA. But, that case is

                                   8   factually distinguishable because Plaintiffs here dispute the effectiveness of the Program, and

                                   9   argue that it is unclear to what extent the Program even offers a refund. See FAC ¶¶ 182-83.

                                  10   Plaintiffs counter that they have adequately pled a CLRA claim by establishing that the Program

                                  11   neither fixes the defect nor offers Plaintiffs all the relief they seek in accordance with Cal. Civ.

                                  12   Code § 1782(c). Opp’n at 19; see also In re Toyota Motor Corp. Hybrid Brake Mktg., Sales,
Northern District of California
 United States District Court




                                  13   Practices and Prods. Liab. Litig., 890 F. Supp. 2d 1210, 1218 (C.D. Cal. 2011) (finding

                                  14   defendant’s recall program did not moot the CLRA claim, where plaintiffs alleged the recall

                                  15   program does not “cure” the vehicle defect; and finding that “[t]he truth of whether the recall

                                  16   cured the defect in the Class Vehicles cannot be determined at the pleading stage”). The court

                                  17   agrees with Plaintiffs. Because Plaintiffs have adequately pled that the Program is ineffective, the

                                  18   court DENIES Apple’s Motion to Dismiss Plaintiffs’ CLRA claim.

                                  19                          2. The Program Does Not Moot Plaintiffs Rao and Baruch’s Song-
                                  20                             Beverly Act Claim.
                                              Plaintiffs Rao and Baruch claim that Apple breached the implied warranty of
                                  21
                                       merchantability under the Song-Beverly Act “by producing, manufacturing, and selling laptops
                                  22
                                       that were not of merchantable quality.” FAC ¶ 239. Plaintiffs allege a “latent” keyboard defect
                                  23
                                       interferes with the “core function of typing.” Id. ¶ 239-40. Thus, Plaintiffs argue, “The MacBook
                                  24
                                       is therefore unfit for the ordinary purposes for which a laptop computer is used and would not pass
                                  25
                                       without objection in the laptop computer trade.” Id. ¶ 239. Plaintiffs seek costs and expenses,
                                  26
                                       including attorneys’ fees, under Cal. Civ. Code § 1794, for Plaintiffs’ alleged violations of the
                                  27

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       17
                                        Case 5:18-cv-02813-EJD Document 168 Filed 12/02/19 Page 18 of 18




                                   1   Song-Beverly Act. Id. ¶ 243.

                                   2          Apple requests the court to dismiss Plaintiffs’ Song-Beverly Act claim as moot because the

                                   3   Program “provides the exact remedy required by the statute,” and Plaintiffs have not participated

                                   4   in the Program. Mot. to Dismiss at 9-10. Plaintiffs counter that the law does not require them to

                                   5   provide Apple with the opportunity to repair their laptops for a breach of implied warranty claim.

                                   6   Opp’n at 20; see also Mocek v. Alfa Leisure, Inc., 114 Cal. App. 4th 402, 404 (2003) (affirming

                                   7   trial court’s ruling “that, where the implied warranty of merchantability is breached, applicable

                                   8   statutes do not require a buyer to give the seller an opportunity to repair before rescinding the

                                   9   purchase” because “there is no requirement the seller be given an opportunity to repair when the

                                  10   implied warranty of merchantability is breached”). “[T]he implied warranty of merchantability

                                  11   arises by operation of law.” Mocek, 114 Cal. App. 4th at 406 (citations and quotations omitted).

                                  12   Because Plaintiffs sufficiently plead that their laptops are “unfit for the ordinary purposes for
Northern District of California
 United States District Court




                                  13   which a laptop computer is used,” and Plaintiffs are not required to participate in the Program,

                                  14   Plaintiffs sufficiently plead a claim under the Song-Beverly Act. See FAC ¶ 239; see also Mocek,

                                  15   114 Cal. App. 4th at 404, 406. Therefore, the court DENIES Apple’s Motion to Dismiss

                                  16   Plaintiffs’ claim under the Song-Beverly Act.

                                  17    V.    ORDER

                                  18          For the reasons above, the court DENIES Apple’s Motion to Dismiss in its entirety.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 22, 2019

                                  21                                                    ____________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-02813-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                                                       18
